DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 7-13, species (3) (the sample is plasma, see claims 7-10, 12, and 13) and species (4) (a disease is cancer, see claim 13) in the reply filed on January 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-10, 12, and 13 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 14/239,783 has been patented, applicant is required to update this information in paragraph [0001] of the specification.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: (1) “A method to discriminate a blood, serum or plasma sample as from a diseased subject or a healthy subject” in the preamble should be “A method for determining whether a blood, serum or plasma sample is from diseased subject or from a healthy subject”; and (2) “to discriminate the sample as from a healthy subject or a diseased subject” should be “and determining whether the sample is from the diseased subject or from the healthy subject”. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,


The Nature of the invention
The claims are drawn to a method to discriminate a plasma sample as from a diseased subject or a healthy subject. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 7-10, 12, and 13 encompass a method to discriminate a plasma sample as from a diseased subject or a healthy subject, comprising: providing a plasma sample from the subject; contacting the sample with a first binding agent which binds to cell free nucleosomes and with a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base; and detecting cell-free nucleosomes with a 5-methylcytosine or 5-hydroxymethylcytosine DNA base that bind to the second binding agent to discriminate the sample as from a healthy subject or a diseased subject.

Working Examples
The specification provides five working examples (see pages 14-17 of US 2020/0347435 A1, which is US publication of this instant case). However, the specification provide no working 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides five working examples (see pages 14-17 of US 2020/0347435 A1, which is US publication of this instant case). However, the specification does not provide a guidance to show whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, and 13. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine whether a plasma sample is from diseased subject or from a healthy subject using the methods as recited in claims 7-10, 12, and 13. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, and 13.
Since the specification teaches that “[W]e measured cell free nucleosomes in EDTA plasma taken from healthy subjects and 117 subjects with a variety of cancer types in two experiments consisting of 55 and 62 cancer subjects respectively. In total 78% (91 of 117) of cancer samples were correctly identified as positive for cancer using the method of the invention for nucleosome associated 5-methylcytosine using a cut-off level of the mean result for healthy the scope of claim 7 is much broader than the scope of the teachings in the specification because claim 7 does not indicate that a diseased subject and a healthy subject are human and the diseased subject is a human with a cancer selected from stomach cancer, large intestinal cancer, lung cancer, pancreas cancer, oral cancer, prostate cancer, skin cancer, esophagus cancer, bladder cancer, cervix cancer, colon cancer, breast cancer, ovary cancer, larynx cancer, lung cancer, and renal cancer.  Since claim 7 does not require that a diseased subject and a healthy subject is human and the specification and available arts do not show that 5-methylcytosine levels on nucleosomes isolated from blood plasma in any kind of animal having a cancer are much higher than nucleosomes isolated from blood plasma in any kind of normal animal, if the diseased subject is an animal such as a mouse having a cancer, it is unpredictable whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, and 13. Since claim 7 does not indicate that the diseased subject has what kind 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, and 13.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require 

Conclusion
6.	No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.